DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed December 31, 2021. 
Claims 1-4 and 14 have been amended.  
Claim 12 has been cancelled.
Claims 1-11, 13-14, 16-20 and 21 are now pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendment are necessary to recite structure for apparatus claims 2 and 4, and to consider Claim 13, which had inadvertently been left out of the current set of claims by the Applicant.


Claim 2 (Currently Amended). 
A user equipment for a radio access network, the user equipment comprising processing circuitry, and one or more transceivers, the user equipment being configured with: 
a control channel configuration pertaining to transmission of control information on a control channel; and 
data channel resources for transmission of data on a data channel; and the user equipment is configured to: 
transmit, via at least one transceiver, control information on data channel resources based on the control channel configuration, 
the data channel resources being configured with a first control information message, and the control channel configuration being configured with a different second control information message, and at least one of: 
the first control information message is a scheduling grant; and the second control information message is a scheduling assignment.

Claim 4  (Currently Amended).
A radio node for a radio access network, the radio node comprising processing circuitry, and one or more transceivers, the radio node being configured to: 
, via at least one transceiver, control information from a user equipment configured with a control channel configuration pertaining to transmission of control information on a control channel, the user equipment further being configured with data channel resources for transmission of data on a data channel, the radio node the radio node being further configured to receive the control information on data channel resources based on the control channel configuration,
the data channel resources being configured with a first control information message, and the control channel configuration being configured with a different second control information message, and at least one of: 
the first control information message is a scheduling grant; and the second control information message is a scheduling assignment.

Claim 13 (Previously Amended):
The method according to claim 1, wherein the control information is one of rate-matched and punctured on the data channel.


Allowable Subject Matter
Claims 1-11, 13, 14, 16-20 and 21 (renumbered 1-19) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, directed to a method for operating a user equipment, independent Claim 2, directed to a user equipment that is configured to perform operations that are functionally similar to the method of claim 1, independent Claim 3, directed to a method of operating a radio node, which communicates with a user equipment that is configured similarly to the user equipment of claim 1 and transmits information to the radio node that is similar to the information that is transmitted by the user equipment in claim 1, independent Claim 4, directed to a radio node that is configured to perform operations that are functionally similar to the method of claim 3,  and independent Claim 14, directed to a computer storage medium that is configured to perform operations that are functionally similar to the method of claim 1, the prior art of record teaches the user equipment being configured with a control channel configuration pertaining to transmission of control information on a control channel (as may be seen in Takeda et al., U.S. Patent Application Publication No. 20210160031 A1 (e.g., ¶ [0032], user terminal may transmit UCI by using PUCCH)), the user equipment further being configured with data channel resources for transmission of data on a data channel (as may be seen in Takeda (e.g., ¶ [0034] [0083] [0135], user terminal may transmit UL data (via PUSCH) after receiving UL grant (via DCI)), transmitting control information on data channel resources based on the control channel configuration (as may be seen in Takeda (e.g., ¶ [0032] [0082] [0142], UE can transmit the UCI in PUSCH), the data channel resources being configured with a first control information message (as may be seen in Takeda (e.g., ¶ [0083] [0112[ [0135], DCI as UL grant (for UL data channel (PUSCH) scheduling (DCI for UL grant)), and the control channel configuration being configured with the same control information message (as may be seen in Takeda (e.g., ¶ [0083] [0084], PUCCH specified by PDCCH (DCI for DL assignment)), and control information message including a scheduling grant and a scheduling assignment (as may be seen in Takeda (e.g., ¶ [0083] [0084], DCI for UL 
The prior art of record fails to teach individually or in combination or render obvious the limitations regarding a control information message, which configures a control channel resources for uplink transmission of control information, being different from a control information message that configures uplink transmission of control information through data channel resources, i.e., the data channel resources being configured with a first control information message, and the control channel configuration is configured with a different second control information message.
Claims 5-11, dependent from claim 4, and Claims 16-21, dependent from claim 14, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471                                                                                                                                                                                                        
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471